UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-7199


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CELSO CERVANTES-HERNANDEZ,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Louise W. Flanagan,
Chief District Judge. (7:03-cr-00075-FL-2)


Submitted:   December 21, 2010             Decided:   January 4, 2011


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Celso Cervantes-Hernandez, Appellant Pro Se. Steve R. Matheny,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Celso        Cervantes-Hernandez             seeks     to      appeal      his

conviction and sentence.                  In criminal cases where judgment was

entered prior to December 1, 2009, the defendant must file a

notice of appeal within ten days after the entry of judgment.

Fed. R. App. P. 4(b)(1)(A).                     With or without a motion, upon a

showing of excusable neglect or good cause, the district court

may grant an extension of up to thirty days to file a notice of

appeal.        Fed.     R.       App.    P.    4(b)(4);     United    States     v.    Reyes,

759 F.2d 351, 353 (4th Cir. 1985).

               The       district              court        entered        judgment        on

February 19, 2004.               The notice of appeal was filed more than six

years later on August 26, 2010.                         Because Cervantes-Hernandez

failed    to    file        a    timely       notice   of   appeal    or    to   obtain   an

extension      of     the       appeal    period,      we   dismiss   the     appeal.      We

dispense       with     oral       argument       because      the    facts      and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                  DISMISSED




                                                 2